HELD
BY THE COURT:
That the owner of a vessel is not liable for the loss by sea perils of goods laden on deck with the consent of the shipper, when no culpable neglect or misconduct is attributed to him in their destruction or jettison. [Lawrence v. Minturn] 17 How. [58 U. S.] 100. That the charter-party in this case, and not the bills of lading, forms the controlling contract of shipment, and governs the rights of the parties, which are not changed by specifying a different rate of freight in the bills of lading. That the objection that an action upon a charter-party is not within the jurisdiction of the court, cannot be maintained. Decree for libelants, with a reference to ascertain the amount of the charter-money due.